Exhibit No. 10.1

HOMETOWN BANKSHARES CORPORATION

RESTRICTED STOCK PLAN

1. Purpose. The Restricted Stock Plan (the “Plan”) is intended to provide
incentives which will attract and retain highly competent persons as officers,
key employees and consultants of HomeTown Bankshares Corporation (the “Company”)
and its subsidiaries, by providing them with opportunities to acquire common
stock of the Company (“Common Stock”) pursuant to awards (“Awards”) that may be
for full, partial or no consideration as described herein.

2. Administration. The Board of Directors (“Board”) of the Company shall be
responsible for the supervision and administration of the Plan. Any questions or
interpretation of the Plan or of any Awards issued in accordance with its
provisions shall be determined by the Board and such determination shall be
final and binding upon all persons. Any or all powers and discretions vested in
the Board under the Plan (except the power to amend or terminate the Plan) may
be exercised by a committee consisting of at least three directors (the
“Committee”) authorized by the Board to do so. A majority of the members of the
Committee shall constitute a quorum, and all determinations of the Committee
shall be made by a majority of its members. Any determination of the Committee
under the Plan may be made without notice or meeting of the Committee, by a
writing signed by a majority of the Committee members.

3. Participants. Participants will consist of such key employees (including
officers) or consultants of the Company or any or all of its present or future
subsidiaries as the Board, in its sole discretion, determines to be primarily
responsible for the success and future growth and profitability of the Company
and whom the Board may designate from time to time to receive Awards under the
Plan. Awards may be granted under this Plan to persons who have previously
received Awards or other benefits under this or other plans of the Company who
are contemplated by the Board to make material contributions to the success of
the Company.

4. Shares Reserved Under the Plan. There are hereby reserved for issuance as
Awards under the Plan an aggregate of One Hundred Twenty Thousand
(120,000) shares of the Company’s authorized but unissued Common Stock.

Any shares subject to Awards may thereafter be subject to new Awards under this
Plan if shares of Common Stock are issued under such Awards and are thereafter
reacquired by the Company pursuant to rights reserved by the Company upon
issuance thereof.

5. Awards. Awards will consist of Common Stock transferred to Participants for
full, partial or no consideration. Transfer of stock for partial or no
consideration shall be characterized as compensation for service rendered to the
Company when any restrictions are released.

6. Adjustment Provisions. If the Company shall at any time change the number of
issued shares of Common Stock without new consideration to the Company (by stock
dividends, stock splits, or similar transactions), the total number of shares
reserved for issuance under the Plan and the number of shares covered by each
outstanding Award shall be adjusted so that the value of each such Award shall
not be changed. Awards may also contain provisions for their continuation or for
other equitable adjustments after changes in the Common Stock resulting from
reorganization, sale, merger, consolidation or similar occurrences.

7. Nontransferability. Except as set forth in this Agreement, each Award granted
under the Plan to a Participant shall not be transferable by him or her until
the expiration or release of any restriction(s) that may be imposed by the
Company upon the Participant at the time an Award is granted. The Participant
may, with the written consent of the Company, transfer all or part of the Award
granted under this Agreement to a trust or other entity established by the
Participant for estate tax purposes, subject to the written agreement by the
Trustee of such trust or governing body of other entity to be bound and subject
to the terms of this Agreement



--------------------------------------------------------------------------------

8. Other Provisions. Any Award under the Plan may also be subject to such other
provision (whether or not applicable to the Award to any other Participant) as
the Board determines appropriate, including without limitation, provisions for
the forfeiture of and restrictions on the sale, resale or other disposition of
shares acquired under any Award, provisions giving the Company the right to
repurchase shares acquired under any Award, provisions to comply with federal
and state securities laws, or understandings or conditions as to the
Participant’s employment in addition to those specifically provided for under
the Plan.

9. Tenure. A Participant’s right, if any, to continue to serve the Company and
its subsidiaries as an officer, employee or otherwise, shall not be affected by
his designation as Participant under the Plan.

10. Duration, Amendment and Termination. No Award shall be granted more than 10
years after the date of adoption of this Plan; provided, however, that the terms
and conditions applicable to any Award granted within such period may thereafter
be amended or modified by mutual agreement between the Company and the
Participant or such other persons as may then have an interest therein. Also, by
mutual agreement between the Company and a Participant, or under any future plan
of the Company, Awards may be granted to such Participant in substitution and
exchange for, and in cancellation of, any Awards previously granted such
Participant under this Plan, or any benefit previously or thereafter granted to
him under any past or future plan of the Company. The Board may amend the Plan
from time to time or terminate the Plan at any time. However, no action
authorized by this paragraph shall reduce the amount of any existing Award or
change the terms and conditions thereof without the Participant’s prior written
consent.

The Company has caused this Plan to be adopted effective this 10th day of
September, 2009, by its duly authorized corporate officer designated
hereinbelow.

 

HOMETOWN BANKSHARES CORPORATION By:  

/s/ William C. Moses

Title:  

Secretary